APPEAL OF ZALMON G. SIMMONS.Simmons v. CommissionerDocket No. 10412.United States Board of Tax Appeals5 B.T.A. 132; 1926 BTA LEXIS 2964; October 20, 1926, Decided *2964 Daniel Burke, Esq., for the petitioner.  F. O. Graves, Esq., for the Commissioner.  STERNHAGEN *132  Deficiency of $56,129.95 income tax for the calendar year 1924.  *133  FINDINGS OF FACT.  The petitioner resides in Greenwich, Conn.  He was a member of the partnership known as Z. G. Simmons from April 1, 1923, the date of its formation.  The petitioner filed an individual income-tax return for the calendar year 1924, including therein the amount of $387,930.29, which was the portion of his distributive share of the partnership income attributable to the year 1923.  The fiscal period of the partnership was from April 1, 1923, to March 31, 1924.  In computing the tax the Commissioner applied the rates imposed by the Revenue Act of 1921 to $387,930.29 without making an allowance of 25 per cent under section 1200 of the Revenue Act of 1924.  OPINION.  STRENHAGEN: The decision of the question involved in this proceeding is governed by . Judgment will be entered for the Commissioner.